Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1.  Applicant’s election without traverse of Group I in the reply filed on July 13, 2022 is acknowledged.
                                             Status of the Application
2. Claims 29-42 are considered for examination. Claims 43-48 were withdrawn from further consideration as being drawn to nonelected group. Claims 1-28 were Canceled.
                                                         Priority
3.  This application filed on August 17, 2020 claims priority benefit to US 62/889,160 filed on August 20, 2019.
                                      Claim Rejections - 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          Claims 29-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 29-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Method claims require a last step or phrase in the last step that states the accomplishment of the goals for the method which were stated in the method's preamble. Claims 29-42 lack such a last step and are confusing because the method steps as recited in claim 29 are not sufficiently set forth to accomplish the obtaining of amplifiable nucleic acids.  While minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion.  See Ex parte Erlich, 3 USPQ2d1011, p.1011 (Bd. Pat. App. Int. 1986). 
Claim Rejections - 35 USC § 102
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


      Claims 29-36  and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choczaj et al. (US 2013/0084626).
     Note: MPEP 2111.02“[A] claim preamble has the import that the claim as a whole suggests for it.” Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). “If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003).

       As noted in MPEP 2111.03, the limitations in the preamble (obtaining amplifiable nucleic acids) is not given any patentable weight in the following rejection.
            Choczaj et al. teach a method of claim 29, obtaining amplifiable nucleic acids from a biological sample (blood stain) comprising:
    (a) contacting the biological sample with a percarbonate salt, a nuclease suppressor and a chelator  to form a redox reaction composition (para 0004-0011, 0017-0043: indicating enzymatic reactions include an enzyme (protease-para 0017); a chelating agent (para 0033) a percarbonate salt (para 0043);
b) incubating redox reaction composition at a first temperature ranging from 200 C to 650 C (para 0011); c) incubating the redox reaction composition at a second temperature ranging from 600 C to 1000 C (para 0011).
     With regard to claims 30-33, Choczaj et al. teach that the redox composition is incubated at the first temperature ranging from 350 to 600 C for 1 to 3 minutes and incubation at the second temperature ranging from 70 to 950 C for 30 to 90 seconds (para 0059-0060).
      With regard to claims 34-36, Choczaj et al. teach that the method further comprises agitating and contacting the biological sample with silica beads (para 0142, 0145, 0151, 0027-0032, 0034).
            With regard to claims 38-39, Choczaj et al. teach that the nuclease suppressor comprises proteinase K and the chelator comprises EDTA (para 0014-0017, 0033). For all the above the claims are anticipated.


Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           Claims 29-42 are rejected under 35 U.S.C. 103 as being unpatentable over Choczaj et al. (US 2013/0084626) in view of Larson et al. (US 2014/0010710).
              Note: the limitations in the preamble are considered in the following rejection.
             Choczaj et al. teach a method of claim 29, obtaining amplifiable nucleic acids from a biological sample (blood stain) comprising:
    (a) contacting the biological sample with a percarbonate salt, a nuclease suppressor and a chelator  to form a redox reaction composition (para 0004-0011, 0017-0043: indicating enzymatic reactions include an enzyme (protease-para 0017); a chelating agent (para 0033) a percarbonate salt (para 0043);
b) incubating redox reaction composition at a first temperature ranging from 200 C to 650 C (para 0011); c) incubating the redox reaction composition at a second temperature ranging from 600 C to 1000 C (para 0011).
     With regard to claims 30-33, Choczaj et al. teach that the redox composition is incubated at the first temperature ranging from 350 to 600 C for 1 to 3 minutes and incubation at the second temperature ranging from 70 to 950 C for 30 to 90 seconds (para 0059-0060).
      With regard to claims 34-36, Choczaj et al. teach that the method further comprises agitating and contacting the biological sample with silica beads (para 0142, 0145, 0151, 0027-0032, 0034).
      With regard to claims 38-39, Choczaj et al. teach that the nuclease suppressor comprises proteinase K and the chelator comprises EDTA (para 0014-0017, 0033).
        However,  Choczaj et al. did not teach obtaining amplifiable nucleic acids and amplifying at least a portion of the amplifiable nucleic acids.
       Larson et al. teach a method for obtaining amplifiable nucleic acids from a biological sample comprising contacting a biological sample with a decontaminant composition solution comprising sodium percarbonate and amplifying the nucleic acids isolated from the samples by PCR (para 0018-0023, 0035-0036, para 0053-0060).
      It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Choczaj et al. with a step of obtaining amplifiable nucleic acids as taught by Larson et al. to develop an improved method for detecting nucleic acids in a biological sample. The ordinary person skilled in the art would have motivated to combine the method of Choczaj et al.  et al. with the method of Larson et al. and have a reasonable expectation of success that the combination would result in a simple and efficient method for obtaining amplifiable nucleic acids because Larson et al. explicitly taught that obtaining amplifiable nucleic acids from a biological sample using decontamination composition that provides a simple and efficient method for obtaining amplifiable nucleic acids (para 0057-0063) and such a modification of the claims is considered obvious over the cited art. 
                                                       Conclusion
            No claims are allowable.                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637